Case 17-61271-6-dd           Doc 115      Filed 12/20/18 Entered 12/20/18 15:43:39                     Desc Main
                                         Document     Page 1 of 15


 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
 ________________________________________
 In re:
                                                                       Case No. 17-61271
     Patricia Morse,                                                   Chapter 7

                         Debtor.
 ________________________________________
 Appearances:

 Randy J. Schaal, Esq.
 Chapter 7 Trustee
 312 Broad Street
 Oneida, New York 13421

 David G. Goldbas, Esq.
 Attorney for Debtor
 Adirondack Bank Building
 185 Genesee Street, Suite 905
 Utica, New York 13501

 Honorable Diane Davis, United States Bankruptcy Judge

                             MEMORANDUM-DECISION AND ORDER

 I. Introduction

         Before the Court is the objection filed by chapter 7 trustee, Randy J. Schaal, Esq.

 (“Trustee”), on January 5, 2018 (the “Objection,” ECF No. 44), to the homestead exemption

 claimed by debtor, Patricia Morse (“Debtor”), in relation to her residence located at 129 Van Tassel

 Lane, Rome, New York (the “Property”). Under New York Civil Practice Law and Rules (“NY

 CPLR”) § 5206(a), made applicable here by virtue of 11 U.S.C. § 522(b)(3), Debtor claimed an

 exemption for 100% of the Property’s fair market value, which she asserts is $61,000.00, well

 below the applicable statutory limit of $82,775.00 for Oneida County where the Property is

 located.1 Trustee’s Objection is based on his competing assertion that the fair market value of the


 1
  Unless otherwise indicated, all chapter and section references are to the United States Bankruptcy Code, 11 U.S.C.
 §§ 101–1532 (the “Bankruptcy Code”).
Case 17-61271-6-dd              Doc 115      Filed 12/20/18 Entered 12/20/18 15:43:39                    Desc Main
                                            Document     Page 2 of 15
                                                                                                               2


 Property is $210,000.00, leaving significant non-exempt equity for him to administer on behalf of

 the bankruptcy estate. On January 30, 2018, Debtor filed a Reply to the Objection (the “Reply,”

 ECF No. 58), wherein she contends, inter alia, that her fair market value is supported by numerous

 building code violations and a state court judgment entered against the Property’s residential

 builder, architect, and co-defendants.

            The Court first heard oral argument in this matter on its regular motion term calendar on

 February 8, 2018. At that time, the Court determined that an evidentiary hearing would be required

 to resolve the Objection. On February 13, 2018, the Court issued a Scheduling Order setting the

 evidentiary hearing for April 16, 2018. (ECF No. 61.) At the conclusion of the same, the Court

 instructed the parties to submit post-hearing memoranda of law in further support their respective

 positions by May 1, 2018. Trustee filed his Memorandum of Law on April 25, 2018 (ECF No. 78),

 and Debtor filed her Memorandum of Law on May 1, 2016 (ECF No. 86). On the latter date, the

 Court took the matter under advisement.

            Based upon the evidence presented and the submissions of counsel, the Court now makes

 the following findings of fact and conclusions of law pursuant to Federal Rule of Civil Procedure

 52, as incorporated by Federal Rules of Bankruptcy Procedure 7052 and 9014.2 For the reasons set

 forth herein, the Court overrules the Objection.

 II. Jurisdiction

            The Court has jurisdiction over the parties and subject of this contested matter pursuant to

 28 U.S.C. §§ 157 and 1334, and declares it to be a core proceeding under 28 U.S.C. § 157(b)(2)(A)

 and (B).




 2
     Unless otherwise indicated, all rule references are to the Federal Rules of Bankruptcy Procedure.
Case 17-61271-6-dd             Doc 115      Filed 12/20/18 Entered 12/20/18 15:43:39                          Desc Main
                                           Document     Page 3 of 15
                                                                                                                         3


 III. Facts

          The factual background is drawn from the record established at the evidentiary hearing.

 Where necessary, the Court has also taken judicial notice of its docket as permitted by Federal

 Rule of Evidence 201. Fed. R. Evid. 201.

          On October 4, 2017, Debtor filed a voluntary chapter 7 petition and Trustee was appointed

 to administer Debtor’s bankruptcy estate. On Schedule C, titled “The Property You Claim as

 Exempt,” Debtor exempted what she believes to be all of the exempt equity in the Property based

 upon her submitted valuation.3 On Schedule D, titled “Creditors Who Hold Claims Secured by

 Property,” Debtor did not list any secured claims collateralized by the Property. Trustee then

 timely filed his Objection.4 While Trustee does not object to Debtor’s entitlement to a homestead

 exemption under NY CPLR § 5206(a), he does object to Debtor’s valuation of the Property and

 therefore her ability to exempt the Property in full from administration as property of the

 bankruptcy estate.

          At the April 16, 2018 evidentiary hearing to determine the value of the Property, Trustee

 presented two expert witnesses, Ericson E. Stropp (“Stropp”) and Allan Patrick James (“James”),

 both of whom are New York State certified real estate appraisers. Debtor also presented two expert

 witnesses, Albert T. Zito (“Zito”) and Frank Donato (“Donato”). Zito is a real estate broker

 licensed in New York, and Donato is a New York State certified real estate appraiser. The Court




 3
   On November 11, 2017, Debtor amended her Schedule C. (ECF No. 32.) However, Debtor did not amend her claimed
 homestead exemption.
 4
   Pursuant to Rule 4003(b)(1), “a party in interest may file an objection to the list of property claimed as exempt within
 30 days after the meeting of creditors held under § 341(a) is concluded or within 30 days after any amendment to the
 list or supplemental schedules is filed, whichever is later.” Fed. R. Bankr. P. 4003(b)(1). Debtor’s § 341 meeting was
 closed on December 14, 2017, and Debtor did not amend her schedules beyond that date. Accordingly, the deadline
 to object to Debtor’s exemptions was January 13, 2018. As noted above, Trustee’s Objection was filed on January 5,
 2018, and therefore timely under Rule 4003(b)(1).
Case 17-61271-6-dd       Doc 115    Filed 12/20/18 Entered 12/20/18 15:43:39             Desc Main
                                   Document     Page 4 of 15
                                                                                                  4


 will separately address the testimonial and documentary evidence presented during each witness’s

 turn on the stand.

 Stropp’s Testimony and Appraisal

        Stropp is a New York State certified general appraiser with 31 years’ experience. He is

 currently the President of Stropp Appraisal Real Estate & Consulting. He was formerly retained

 by a creditor of Debtor and prepared an appraisal for the Property in conformance with the Uniform

 Standards of Professional Appraisal Practice (the “USPAP”), wherein he attributed a fair market

 value to the Property of $210,000.00 as of January 4, 2018 (the “Stropp Appraisal,” Trustee’s Ex.

 A). Trustee called him as a witness in this contested matter and Stropp testified that he appraised

 the Property using the comparable sales approach.

        Stropp explained that he first searched public records pertaining to the Property to

 familiarize himself with the zoning area, employment rates, population, and property tax

 assessment. Stropp then contacted Debtor to arrange for a physical inspection of the Property.

 Stropp testified that this site visit included an examination of both the interior and exterior of

 Debtor’s residence, and he recorded various characteristics of the Property, including how the

 residence was situated on the lot and how the Property conformed to the surrounding structures in

 the neighborhood. Although the official mailing address for the property is Rome, New York,

 Stropp testified that the Property is situated in the Raven Rock Estates Development (“Raven Rock

 Development”) in the town of Lee, New York. The Raven Rock Development is comprised of

 thirty-four residences in seventeen duplexes.

        Stropp also testified that, during his site visit, Debtor informed him that her home had

 several major structural building defects, including a defective firewall. She further informed him

 that the Property was one of seven properties that were the subject of a state court lawsuit by
Case 17-61271-6-dd            Doc 115       Filed 12/20/18 Entered 12/20/18 15:43:39                        Desc Main
                                           Document     Page 5 of 15
                                                                                                                       5


 certain homeowners regarding the Raven Rock Development against the developer and other co-

 defendants for negligence (the “State Court Lawsuit”). Debtor advised Stropp that the State Court

 Lawsuit included a claim related to the failure to construct a firewall, which would cost the

 homeowner approximately $167,000.00 to cure according to a public adjuster’s report prepared by

 Basloe, Levin, and Cuccaro/Adjusters International in connection with the State Court Lawsuit

 (the “Basloe Report,” Debtor’s Ex. 1).5 It is undisputed that the State Court Lawsuit resulted in

 negative publicity regarding the Raven Rock Development and a post-jury trial judgment in favor

 of Debtor in the amount of $100,000.00 against the developer on the cause of action for negligent

 construction.6

          Stropp included this information under the Building Description portion of the Stropp

 Appraisal, which reads: “According to the owner and information provided to the appraiser, some

 building deficiencies were noted such as a septic system that is below standard capacity (1,000-

 gal vs. 1,250-gal), inadequate firewall construction, sub-par windows, etc. However, the above

 issues are considered legal non-conforming uses.” (Stropp Appraisal at 21.) When questioned

 about this statement and the building deficiencies, Stropp repeatedly testified that these issues were

 zoning rather than code violations.




 5
   Debtor, through counsel, introduced and marked the Basloe Report as Debtor’s Exhibit 1 during counsel’s cross-
 examination of Stropp. Counsel then moved for its admission during his direct examination of Zito. Trustee did not
 object to its admission but he did object to Debtor and/or the Court’s reliance on the same on the ground of hearsay.
 Following its review of the record, the Court interprets the crux of Trustee’s argument to be that Zito’s expert
 testimony cannot be utilized as a conduit to move into evidence otherwise inadmissible hearsay testimony. Debtor
 responded to Trustee’s objection by arguing that the Basloe Report is admissible under Federal Rule of Evidence 702.
 Federal Rule of Evidence 703, however, is the rule that governs the sources upon which experts may ground their
 opinions. 1 Weinstein’s Evidence Manual § 13.03[1]. Additional discussion and resolution of Trustee’s objection will
 necessarily follow in the Court’s analysis of Zito’s expert opinion and appraisal. See Discussion infra p. 14.
 6
   It is undisputed that the judgment has been appealed. The Court’s docket reflects that certain defendants in the State
 Court Lawsuit sought and obtained relief from the automatic stay imposed by § 362(a)(1) in order to prosecute the
 appeal. Their motion for relief pursuant to § 362(d)(1) was filed on July 10, 2018 (ECF No. 94), and an order granting
 stay relief was entered on August 7, 2018 (ECF No. 105).
Case 17-61271-6-dd       Doc 115    Filed 12/20/18 Entered 12/20/18 15:43:39            Desc Main
                                   Document     Page 6 of 15
                                                                                                 6


        The following chart lists the comparable properties utilized by Stropp in reaching his

 opinion, all of which are located in the town of Lee:

                Property Address                                       Value
  8664 Willow                                      $133,900.00
  107 Van Tassel Lane                              $187,700.00
  104 Van Tassel Lane                              $199,000.00
  122 Van Tassel Lane                              $212,500.00
  150 Van Tassel Lane                              $220,000.00
  148 Van Tassel Lane                              $265,000.00

 (Stropp Appraisal at 24.) As Stropp testified and as stated in the Stropp Appraisal, the six

 comparable properties he utilized to reach his fair market value for the Property included “these

 issues or similar ones,” which assumption he based on the duplexes having been built by the same

 developer. Five of the six comparable properties he utilized are located in the Raven Rock

 Development, and all of the comparable properties were final, closed sales. His comparable

 property values ranged from $187,460.00 to $265,000.00, rendering a mean average of

 $211,943.00. He made a negative adjustment of 40% for the first comparable property due to its

 inferior age and condition in comparison to the Property. (Stropp Appraisal at 25.) Although

 Stropp testified that each comparable property had similar problems as the Property and he

 accounted for the same, none of his comparable properties were included in the State Court

 Lawsuit.

 James’s Testimony and Appraisal

        James is a New York State certified residential appraiser and broker with approximately

 30 years’ experience. He was retained by Trustee in conjunction with this matter and prepared an

 appraisal for the Property in conformance with the USPAP, wherein he attributed a fair market

 value to the Property of $212,500.00 as of April 2, 2018 (the “James Appraisal,” Trustee’s Ex. B).

 He too testified that he appraised the Property using the comparable sales approach.
Case 17-61271-6-dd          Doc 115     Filed 12/20/18 Entered 12/20/18 15:43:39               Desc Main
                                       Document     Page 7 of 15
                                                                                                        7


           James testified that he first completed a physical inspection of both the interior and exterior

 of the Property, and then he researched comparable properties that had recently sold, pending sales,

 and competing listings. James stated that he was also informed by Debtor during his visit that the

 Property was included in the State Court Lawsuit. Debtor advised him that the firewall repair

 would cost approximately $167,000.00 to cure according to the Basloe Report. Despite being

 provided this information, James did not reduce the value of the Property by the alleged amount

 to cure. Instead, James testified that all of the comparable properties he utilized had the same

 issues.

           The following chart lists the comparable properties, including four sold properties, one

 competing property listing under contract, and one active property listing utilized by James in

 reaching his opinion, all of which are located in the town of Lee and, more specifically, in the

 Raven Rock Development:

               Property Address                                              Value
  122 Van Tassel Lane                                  $212,500.00
  150 Van Tassel Lane                                  $220,000.00
  107 Van Tassel Lane                                  $210,000.00
  154 Van Tassel Lane                                  $200,000.00
  109 Van Tassel Lane                                  $235,000.00 – Sale Pending
  130 Van Tassel Lane                                  $229,500.00 – Listed and on the market for
                                                       241 days as of the date of the James Appraisal

 (James Appraisal at 2–5.) James did make price adjustments to the comparable sales based upon

 certain improvements and physical features. With respect to the construction defects, however, he

 specifically noted that “[b]ased upon the competing listings, sale pending properties and the four

 properties that have conveyed within the past 28 months, whether the purchasers paid cash or

 whether they went to a bank and ascertained a conventional loan, they all had the same issues as

 that of the subject property.” (James Appraisal Addendum at 5.) Notably, the fifth comparable
Case 17-61271-6-dd        Doc 115     Filed 12/20/18 Entered 12/20/18 15:43:39               Desc Main
                                     Document     Page 8 of 15
                                                                                                      8


 property at 109 Van Tassel Lane, which was under contract but had not closed, was included in

 the State Court Lawsuit.

 Zito’s Testimony and Appraisal

        Zito is a New York State licensed residential real estate broker with 33 years’ experience.

 Although he has taken all of the requisite training and courses to become a New York State

 certified appraiser, he has not yet taken the exam. Zito was retained by Debtor in conjunction with

 this matter and prepared an appraisal of the Property in conformance with the USPAP, wherein he

 attributed a fair market value to the Property of $61,000.00 as of October 6, 2017 (the “Zito

 Appraisal,” Debtor’s Ex. 6). Zito testified that he conducted due diligence beyond that required of

 a broker, and he confirmed that he utilized the USPAP guidelines and standards to justify the Zito

 Appraisal. He also appraised the Property using the comparable sales approach.

        The following chart lists the comparable properties utilized by Zito in reaching his opinion,

 all of which were final, closed sales:

               Property Address                                            Value
  154 Van Tassel Lane                                $50,000.00
  148 Van Tassel Lane                                $75,000.00
  104 Van Tassel Lane                                $49,000.00

 (Zito Appraisal at 15–17.) Although none of the comparable properties were included in the State

 Court Lawsuit, Zito testified that he began with the same sale price as either Stropp or James but

 he then made downward adjustments to each comparable property in the amount of $150,000.00,

 to account for the “firewall deficiency.” Zito indicated that the multiple listing service listings for

 the comparable properties did not disclose a firewall or other structural deficiencies, but he

 assumed that the comparable properties were similar because they were built by the same

 developer and also located in the Raven Rock Development.
Case 17-61271-6-dd        Doc 115     Filed 12/20/18 Entered 12/20/18 15:43:39               Desc Main
                                     Document     Page 9 of 15
                                                                                                      9


        Although Zito testified that he was provided with and examined a copy of the Basloe

 Report, he stated that it did not form the basis for his expert opinion. Rather, Zito testified that he

 arrived at his fair market value of $61,000.00 after examining comparable properties, observing a

 substantial crack in the Property’s foundation that started in the basement and ended in the attic

 space, consulting construction experts about the known structural deficiencies with the Property,

 and interviewing Basloe about his projected cost to cure the firewall defect. He indicated that he

 believed the Basloe Report’s cost to cure was too high, and after consulting with other construction

 experts to form his opinion, he discounted the Basloe Report’s cost to cure to arrive at what be

 believed to be a realistic, actual retail cost for the repair or replacement of structural deficiencies

 and items.

        Zito further testified that he believed his adjustments and overall fair market value were

 supported by known structural defects, which could render the Property unfinanceable through

 traditional bank financing. On cross-examination, Zito indicated that he would have attributed a

 value of $200,000.00 to $205,000.00 to the Property but for the structural issues, and he continued

 to defend his valuation based upon his belief that $61,000.00 would be the highest and best price

 the market would support based on the physical characteristics of the Property.

 Donato’s Testimony

        Donato is a New York State certified general appraiser with 18 years’ experience. He

 served as a rebuttal expert witness for the primary purpose of testifying as to how comparable

 properties should be selected and how adjustments should be made under the USPAP. He testified

 that in accordance with the USPAP, an appraiser should select other properties that are substitutes

 for the subject property. In this case, Donato indicated two methods for rendering a reliable

 appraisal. First, an appraiser could rely upon a final sale of a comparable property that had the
Case 17-61271-6-dd        Doc 115     Filed 12/20/18 Entered 12/20/18 15:43:39              Desc Main
                                    Document      Page 10 of 15
                                                                                                    10


 same documented defects as the Property, provided that they were in fact disclosed to the buyer

 during the sale transaction. Second, if a comparable property of this sort did not exist, an appraiser

 could reconcile the value of the Property with other comparable properties by subtracting the cost

 to cure the Property’s known deficiencies from the comparable properties’ values.

 IV. Arguments

        Given that the sole issue in this matter is the proper valuation of the Property, the parties’

 arguments are simple and straightforward. Trustee contends the fair market value of the Property

 is $210,000.00, whereas Debtor contends the fair market value of the Property is $61,000.00. All

 experts have years of experience and based their respective opinions and appraisals on the

 comparable sales method. In fact, as indicated below, they used many of the same comparable

 properties and, prior to making adjustments to their respective comparable properties, their market

 values were within 4% of one another. Trustee contends that his witnesses and appraisals are more

 reliable than Debtor’s witnesses or appraisal. Debtor submits that the opposite is true and, as such,

 contends Trustee has failed to meet his burden.

 V. Discussion

        The record exhibits a wide divergence of opinion between Trustee and Debtor as to the fair

 market value of the Property. To be exact, the parties’ opinions differ by $149,000.00. As stated

 by numerous other courts, “valuation is not an exact science,” In re Centennial Park, LLC, Chapter

 11 Case No. 11-22026, 2011 Bankr. LEXIS 4375, at *7 n.8 (Bankr. D. Kan. Nov. 14, 2011) (citing

 In re Sandy Ridge Devel. Corp., 881 F.2d 1346, 1354 (5th Cir. 1989)), and the Court must be

 mindful of the purpose for which valuation is sought. See 11 U.S.C. § 506(a)(1). The Court is

 tasked here with the notoriously difficult job of selecting a winner in the quintessential battle of

 the experts for purposes of determining whether Trustee may marshal Debtor’s primary asset. The
Case 17-61271-6-dd            Doc 115       Filed 12/20/18 Entered 12/20/18 15:43:39                        Desc Main
                                          Document      Page 11 of 15
                                                                                                                      11


 Court’s determination of the proper valuation turns on the credibility of the experts and the weight

 given to their respective appraisals.7

          Preliminarily, the Court notes that all experts have significant experience in the real estate

 field. As certified general appraisers, Stropp and Donato each have more than 3,000 hours of

 experience over a period of not less than 30 months.8 As a certified residential appraiser, James

 has more than 2,500 hours of experience over a period of not less than 24 months. As a licensed

 real estate broker, Zito has at least two years of experience as a licensed real estate salesperson

 and at least three years of experience in the general real estate field, or a combination of both, and

 he has met the minimum requirements for the experience type, as well as having satisfactorily

 completed both the qualifying real estate salesperson course of 75 hours and an additional 45-hour

 real estate broker course as approved by the New York Department of State.9 All witnesses testified

 that their individual experience greatly exceeds New York State’s minimum requirements for their

 respective certifications and licenses. Each is therefore indisputably qualified to offer expert

 testimony in this matter.

          Before reaching threshold credibility determinations, given the selection of experts by the

 parties in this matter, the Court must address in the first instance whether the opinion of a licensed

 real estate broker should be afforded the same evidentiary weight as that rendered by a licensed

 and certified real estate appraiser. Like its sister court, this Court recognizes that,


 7
   Preliminarily, the Court must address the procedural challenge raised by Debtor to the admission of Stropp and
 James’s cumulative expert testimony. Notably, Debtor does not challenge the qualification of either of Trustee’s
 witnesses as experts under Federal Rule of Evidence 702. Rather, Debtor contends that their respective opinions and
 testimony should be disallowed because they are not the product of reliable principles and methods of residential
 appraisal and they have failed to apply these principles and methods to the facts of this case. (Debtor’s Mem. at 3–4.)
 The Court overrules Debtor’s objection. As the trier of fact, the Court will necessarily assess credibility and weigh
 each witness’s testimony in the context of the established record.
 8
   The categories of licensure and certification for appraisers are set forth on the New York State Department of State’s
 website under the Division of Licensing Services at https://www.dos.ny.gov/licensing/re_appraiser/re_appraiser.html.
 9
   The licensure requirements for brokers are set forth on the New York State Department of State’s website under
 the Division of Licensing Services at https://www.dos.ny.gov/licensing/re_salesperson/re_sales_broker_faq.html#2.
Case 17-61271-6-dd        Doc 115     Filed 12/20/18 Entered 12/20/18 15:43:39               Desc Main
                                    Document      Page 12 of 15
                                                                                                        12


        an assessment of the fair market value of a real estate parcel by an appraiser carries
        greater weight than that of a real estate broker who does not have the same
        specialized training. While a broker relies upon his sales experience, a broker is not
        instructed in his or her valuation opinion by the industry standards and uniform
        guidelines to which a competent appraiser must adhere in preparing an appraisal
        and rendering an opinion of value.

 In re Pichardo, Chapter 13 Case No. 12-13015, 2013 Bankr. LEXIS 1325, at *11 (Bankr. D. R.I.

 Apr. 3, 2013). However, the Court should not categorically reject a broker’s opinion of value or

 bar a broker from testifying at a valuation hearing. Id. (citing Donaway v. Tucker (In re Donoway),

 139 B.R. 156, 158 (Bankr. D. Md. 1992)). “As an evidentiary matter, . . . it comes down to the

 weight to assign to such testimony and opinion.” Id. at *12 (citing In re Smith, 267 B.R. 568, 575

 (Bankr. S.D. Ohio 2001)). If, for example, a licensed appraiser’s appraisal contains material

 irregularities or inaccuracies, it should be afforded less weight than that of a broker. Id. at *13.

        Because the Trustee as the objecting party has the burden of proving that the claimed

 exemption is improper, Fed. R. Bankr. P. 4003(c), the Court focuses first on the Stropp Appraisal.

 At least two assumptions and two limiting conditions set forth therein cause the Court pause.

 Specifically, the Stropp Appraisal states:

        It is assumed that there is full compliance with all federal, state, and local
        environmental regulations and laws unless non-compliance is stated, defined, and
        considered in the appraisal report. A comprehensive examination of laws and
        regulations affecting the subject property was not performed for this appraisal by
        the appraiser.
        ...
        This appraisal should not be considered a report on the physical items that are a
        party of this property. Although the appraisal may contain information about the
        physical items being appraised (including their adequacy and/or condition), it
        should be clearly understood that this information is only to be used as a general
        guide for property valuation and not as a complete or detailed physical report. The
        appraisers are not construction, engineering, environmental, or legal experts, and
        any statement given on these matters in this report should be considered in that
        context.
        ...
Case 17-61271-6-dd              Doc 115      Filed 12/20/18 Entered 12/20/18 15:43:39                   Desc Main
                                           Document      Page 13 of 15
                                                                                                              13


            Wells and septic systems, if any, are assumed to be in good working condition and
            of sufficient size and capacity for the stated highest and best use unless otherwise
            stated.
            ...
            The value estimated is predicated on the assumption that there is no such condition
            on or in the property or in such proximity thereto that would cause a loss in value
            unless otherwise stated. No responsibility is assumed for any such conditions, or
            for any expertise or engineering knowledge required to discover them. The client
            is urged to retain an expert in the field, if certainty is desired.

 (Stropp Appraisal at 10–11.) The Court cannot reconcile these assumptions and limiting conditions

 with Stropp’s testimony and ultimate fair market value. Because none of the comparable properties

 were part of the State Court Lawsuit and no other proof was presented to verify that they in fact

 had the same deficiencies, they do not provide reliable comparisons. Clearly, there should have

 been some concrete downward adjustments applied to Stropp’s ultimate opinion of the fair market

 value of the Property. Although Stropp claims he accounted for “problems” with the Property, the

 Court finds that his opinion of fair market value lacks credibility.10

            The Court makes the same observations and findings with respect to James’s testimony

 and opinion of market value, with one notable caveat. James’s comparable properties included at

 least one property with characteristics that more closely aligned with those of the Property. That

 comparable property is 109 Van Tassel Lane. However, the sale was pending and had not yet

 closed at the time of the appraisal. The Court finds that closed sales are more reliable indicia of

 the fair market value of a property than a proposed sale that has not yet closed.

            Of the experts, the Court finds Zito to be the most reliable. Unlike Stropp and James, both

 of whom testified that a professional could use a pending sale to establish fair market value in an

 appraisal, Zito testified that he would utilize a pending sale only for supporting documentation

 after establishing fair market value using closed sales in conformance with the USPAP guidelines.


 10
      The Court’s determination in this regard is independent of but supported by Donato’s testimony.
Case 17-61271-6-dd       Doc 115     Filed 12/20/18 Entered 12/20/18 15:43:39             Desc Main
                                   Document      Page 14 of 15
                                                                                                  14


 Notably, although Trustee relies heavily upon the pending sale of 109 Van Tassel Lane, James

 ultimately conceded that a pending sale is less reliable than a closed sale for purposes of

 establishing market value for many reasons.

        Further, both Stropp and James failed to make adjustments to the comparable properties to

 account for the Property’s known deficiencies. The Court finds this to be a fatal flaw in the

 development of their valuations. In comparison, Zito considered the cost to cure and factored the

 same into the Zito Appraisal. While the Court recognizes that the Basloe Report is not

 independently admissible or admissible for the truth of its contents or any substantive purpose, the

 Court finds that it was properly considered by Zito in forming his opinion of the market value of

 the Property. While an expert may not merely repeat the opinion of the other non-testifying experts,

 Federal Rule of Evidence 703 allows experts to base their opinion on data that other experts in the

 field would “reasonably rely on.” Fed. R. Evid. 703. Here, Zito reviewed the Basloe Report but

 took a more conservative approach based upon his independent evaluation and determination that

 certain hardware and materials could be obtained for less money than estimated in the Basloe

 Report, and he reduced the cost to cure by $17,000.00, for a total cost to cure of $150,000.00,

 which he then applied to reach a final market value for the Property of $61,000.00. His opinion

 and valuation are more closely aligned with the record as a whole, including the award of damages

 to Debtor in the State Court Litigation. The fact that the amount of that award is on appeal does

 negate the existence of known, significant deficiencies, which unquestionably lessen the

 Property’s value.

 IV. Conclusion

        For the foregoing reasons, the Court concludes that the Zito Appraisal is the most useful

 and credible of the three presented, notwithstanding that he is a broker rather than a New York
Case 17-61271-6-dd        Doc 115      Filed 12/20/18 Entered 12/20/18 15:43:39               Desc Main
                                     Document      Page 15 of 15
                                                                                                      15


 State certified appraiser. He is the only expert to have factored in the cost to cure the known

 deficiencies of the Property. Although Stropp and James’s selection of comparable properties was

 driven by the fact that the duplexes are theoretically identical, they did not account for the fact that

 all closed sales were excluded from the State Court Litigation and Trustee did not offer proof that

 these comparable properties in fact sold with the same known deficiencies. The Court believes that

 a failure to do so results in a substantial error of omission or commission that significantly affects

 the valuation results. Accordingly, the Court adopts Zito’s market value of $61,000.00 and

 concludes that Trustee has not met his burden.

         Accordingly, it is hereby

         ORDERED, that Trustee’s Objection is overruled.

         It is SO ORDERED.

 Dated: December 20, 2018
        Utica, New York

                                                 /s/Diane Davis______________________________
                                                 DIANE DAVIS
                                                 United States Bankruptcy Judge
